Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
Claim Rejections - 35 USC § 103
Claims 16-23 and 25-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalafus (U.S. Pat. No. 4,236,564) in view of Ono (JPS57-115472A) as evidenced by Kopf (Encyclopedia of Polymer Science and Technology) and Sarika (Polymers, 2020, 12, 2237). As the cited JP publication is in a non-English language, a machine-translated version of the publication will be cited to.
Regarding Claims 16, 18, 23, and 25, Kalafus teaches adhesive compositions comprising phenol formaldehyde resole resins (Abstract; Col. 2, Lines 51-59) prepared from phenol and formaldehyde (Table I). As evidenced by Kopf (Pages 328-330) and Sarika (Figure 1), it is understood that resole formation occurs through a mechanism whereby methylol derivatives of phenol, including di-methylol and tri-methylol phenols, occur as intermediates over the course of obtaining the final resole structure. See also Col. 3, Lines 17-20 of Kalafus. Thus, the resole resins of Kalafus are seen to be no different in structure than those based on di-methylol and tri-methylol phenols (compound A11), formaldehyde (compound A12), and phenol (compound A21). Kalafus uses the adhesives to coat metals such steel (Col. 5, Lines 51-65). Kalafus differs from the subject matter claimed in that sodium/potassium phosphate is not used. 
Ono is also directed toward aqueous adhesive compositions with elastomer/rubber latex (Page 1) that can further comprise phenolic resin (Page 3). Ono teaches the inclusion of phosphate salt increases adhesion to metal substrates and eliminates problems with respect to adhesion and performance (Page 2). It would have been obvious to one of ordinary skill in the art to incorporate the phosphates of Ono into the compositions of Kalafus because doing so would increase adhesion to metal substrates and eliminate problems with respect to adhesion and performance as taught by Ono. Ono teaches both sodium and potassium phosphate (Page 2; Example 1).
Regarding Claim 17, Kalafus teaches water-based adhesives comprising 70-90 wt% of water (Table VIII). 
Regarding Claim 19, Kalafus teaches pH’s ranging from 7.85-10.5 (Table VI). 
Regarding Claims 20-22, while Kalafus describes formaldehyde, the resole resins of Kalafus are nonetheless seen to read on claims 20-22 since claim 20 only requires that the resin be based on compound A11 and claims 20-22 do not explicitly require a compound A12 comprising at least one aromatic nucleus to be present. 
Regarding Claim 26, Kalafus differs from the subject matter claimed in that elastomer latex is not included. Ono also pertains to aqueous phenolic resins for metal adhesion (Pages 1 and 3). Ono notes the inclusion of elastomer latex is known to provide excellent workability due to pressure sensitive adhesive characteristics (Page 1). It would have been obvious to one of ordinary skill in the art to include the elastomer latexes of Ono within the adhesive compositions of Kalafus because doing so would provide excellent workability as taught by Ono. 
Regarding Claims 27-29, Kalafus teaches tires/belts comprising a conductive element (steel) coated with adhesive (Col. 1, Lines 6-14 and 50-62; Col. 2, Lines 12-50).
Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
Claims 16-19 and 27-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 20, 21, 24, 25, and 27-29 of copending Application No. 16/651,175. Although the claims at issue are not identical, they are not patentably distinct from each other.
Specifically, the ‘175 application claims a process involving an adhesive composition comprising sodium/potassium phosphate salt, and resin based on A11 or a combination of A11 and A12 with A21 at claims 16 and 21. Therefore, the ‘175 application anticipates the claimed adhesive compositions. The further limitations of claim 16 and the dependent claims are found within the claims of the ‘175 application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 9/2/2022 have been fully considered but they are not persuasive. 
Applicant argues neither Ono nor Michoud describe compound A11 as amended. This is not found persuasive as resins based on compound A11 would have been obvious in view of Kalafus for reasons set forth above.
In response to applicant’s request to hold in abeyance a response, such as, a terminal disclaimer (TD) to the pending ODP rejection, it is noted that the filing of a TD cannot be held in abeyance since that filing “is necessary for further consideration of the rejection of the claims” as set forth in MPEP 804 (I) (B) (1) quoted below: “As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM-4PM Mountain Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764